MEMORANDUM **
Michael Norman Katz appeals his 9-month prison sentence followed by 27 months of supervised release, imposed following the revocation of his supervised release. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Katz contends the district court erred by applying 18 U.S.C. § 3583(h) in imposing a sentence based on his underlying pre-1994 offense. We review de novo the district court’s application of the supervised release statute. United States v. Lomayaoma, 86 F.3d 142, 146 (9th Cir.1996). Because the sentence is consistent with the requirements of 18 U.S.C. § 3583(e), the imposition of a term of supervised release was not in error. See Johnson v. United States, 529 U.S. 694, 713, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000); see also United States v. Garcia-Garcia, 927 F.2d 489, 491 (9th Cir.1991) (stating that we assume the district court correctly applies the law of which it has been made aware).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.